Opinion by
Mr. Justice Green,
The concluding clause of the first section of the act of June 3, 1887, P. L. 332, provides that “ property of every kind owned, acquired or earned by a woman, before or during her marriage, shall belong to her and not to her husband.” The wages of labor are earned and they are certainly property of some kind. If it was not intended by the act of 1887 to confer upon a *340married woman an exclusive property in the earnings of her own hands, we cannot understand what must be done with the word earned in the text of the act. The act deals with the subject of property acquired by a married woman, and it expressly provides that as to all property which she owned, and all property which she acquired, either before or after marriage, it “ shall belong to her and not to her husband.” In this same connection, and as a part of that same sentence, it provides that all property which she earned before or during marriage shall also “ belong to her and not to her husband.” The same title which she has by virtue of ownership or by virtue of acquisition, she has also by virtue of earning. • How is it possible for us to separate these several modes of obtaining title, and say as to part of them the law means absolute and exclusive ownership, and as to the other it does not ? The resulting, exclusive ownership, is a quality that belongs to all three methods alike. We have no power to divide them and say as to the property owned, or the property acquired, it “ shall belong to her and not to her husband,” and as to the property earned by her it shall not belong to her but shall belong to her husband. The title to her earnings is precisely as good as the title to what she owned and what she acquired. We hold therefore that since the act of 1887 the earnings of a married woman “belongto her and not to her husband.” Worcester defines the verb “ earn ” thus, “ to gain, get, obtain, or acquire as the reward of labor or performance of some service.” We do not think the words of this act need any refining or any extended process of reasoning. Its plain blunt meaning is that the property which a married woman earns “ shall belong to her,” and further, it shall not belong “ to her husband.” It is of no use to go back to the decisions prior to the act in order to define her rights, the act itself defines them, and it must be judged bjr its own words and by nothing else. There is nothing in any of our recent decisions under the act which .militates against this ruling, in the least, but on the contrary much to corroborate it.
This being so, nothing is left of this case but the consideration of the appellant’s claim. The auditor held that it was meritorious, but that he could not allow it, because, being earnings, it belonged to her husband and not to her. He thought she could not sue for it and therefore she could not recover it. *341We are very clearly of opinion that she can sue for her earnings under the second section of the act, and that she need not join her husband in such suit if he were living. As the auditor did not pass upon the merits of the claim, they are not before us, and we cannot review them. The claim seems to us to be excessive and therefore it must be scrutinized closely. There was much delay in preferring it, but that may be because the appellant’s husband was indebted to the deceased and she did not want to annoy him with it. But that circumstance will not deprive her of her legal right. She was not an ordinary house servant, and therefore does not come within the operation of the principle declared in McConnell’s Appeal, 97 Pa. 31. As the record stands now she seems to be fairly entitled to a reasonable compensation, but that is a subject which must first be determined by the auditor.
The decree of the orphans’ court is reversed at the cost of the appellee, and the record is remitted, with instructions to the court below to recommit the case to the auditor to determine the merits of the appellant’s claim.